In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                       Filed: December 18, 2020

* * * * * * * * * * * * *  *
MARY LOU DVORAK,           *                               No. 19-1544V
                           *                               Special Master Sanders
         Petitioner,       *
                           *                               UNPUBLISHED
v.                         *
                           *
SECRETARY OF HEALTH        *                               Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Harrison W. Long, Rawls Law Group, Richmond, VA, for Petitioner;
Althea W. Davis, United States Dep’t of Justice, Washington, DC, for Respondent.

                 DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On October 3, 2019, Mary Lou Dvorak (“Petitioner”) filed a petition for compensation on
behalf of her deceased husband, Henry Dvorak (“Mr. Dvorak”), pursuant to the National Vaccine
Injury Compensation Program.2 42 U.S.C. §300aa-10 et seq. (2012). Petitioner alleged that the
influenza vaccine Mr. Dvorak received on November 13, 2017, caused him to develop transverse
myelitis which resulted in permanent extremity weakness, partial paralysis, and death. On July 29,
2020, Petitioner filed an unopposed motion for a decision dismissing her petition, indicating that
“for reasons personal to [her] . . . she no longer would like to proceed with the case.” ECF No. 19.



1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
On August 4, 2020, the undersigned issued her decision dismissing the petition for insufficient
proof. ECF No. 20.

         On September 3, 2020, Petitioner filed a motion for attorneys’ fees and costs. ECF No. 24
(“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of $29,015.88,
representing $25,920.40 in attorneys’ fees and $3,095.38 in attorneys’ costs. Fees App. at 2.
Pursuant to General Order No. 9, Petitioner has indicated that she has not incurred any out of
pocket costs. Id. at 3. Respondent responded to the motion on September 17, 2020, stating that
“[i]f the Special Master is satisfied that this case was filed and proceeded with a reasonable basis,
and the Special Master further decides to exercise her discretion to award fees and costs in this
uncompensated case, then the Federal Circuit has made it clear that the determination of the
amount of reasonable attorneys’ fees is within the special master’s discretion.” Resp’t’s Resp. at
3, ECF No. 25 (internal citations and quotations omitted). Petitioner did not file a reply thereafter.

        This matter is now ripe for consideration.

   I.      Reasonable Attorneys’ Fees and Costs

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
Federal Circuit has approved the lodestar approach to determine reasonable attorneys’ fees and
costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). This is a two-step process. Id. First, a court determines an “initial estimate . . . by
‘multiplying the number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347–48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may
make an upward or downward departure from the initial calculation of the fee award based on
specific findings. Id. at 1348.

    It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 895. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

       Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1). Here, although the petition was eventually
dismissed, the undersigned does not doubt that the claim was brought in a good faith belief that
the vaccination caused Mr. Dvorak’s injury, and the undersigned find that the claim had a
reasonable basis to proceed for as long as it did. Accordingly, Petitioner is entitled to a final award
of reasonable attorneys’ fees and costs.

       a.      Hourly Rate

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The
Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015–2016, 2017, 2018, 2019, and 2020 can be accessed online.3

        Petitioner requests the following hourly rates for the work of her attorneys at Rawls Law
Group: for Mr. Harrison Long, $215.00 per hour for work performed in 2019 and $235.00 per hour
for work performed in 2020; for Mr. Ted McFadden, $395.00 per hour for work performed in 2018
and $422.00 per hour for work performed in 2019; and for Mr. Glen Sturtevant, $339.00 per hour
for work performed in 2019. These rates are consistent with what counsel have previously been
awarded for their Vaccine Program work, and the undersigned finds them to be reasonable herein.
See, e.g., Rowell v. Sec’y of Health & Human Servs., No. 18-1951V, 2020 WL 2510435, at *2
(Fed. Cl. Spec. Mstr. Apr. 14, 2020).

       b.      Reasonable Number of Hours

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)).

        The undersigned has reviewed the submitted billing entries and finds that the hours billed
are largely reasonable. However, the undersigned must reduce the final award of fees due to time
billed by paralegal Tracey Copeland. Ms. Copeland only has two billing entries: 5.0 hours on
8/2/2018 for “Case review” and 17.0 hours on 9/28/2018 for “Additional case review.” Fees App.
Ex. 1 at 1. Beyond the fact that it is exceedingly unlikely that a paralegal expended 17 hours in a
single day reviewing a case, these entries are vague because they do not describe what was being
reviewed. This is particularly relevant because these are two of the first three billing entries, and
it is unclear what materials counsel would have at this point which would merit such extensive
time reviewing. Other contemporaneous entries indicate more detailed time billed by paralegals
and Mr. McFadden for review of intake materials that are more typical with what is expected at
the very beginning of a case.




3
 The OSM Fee Schedules are available at: http://www.cofc.uscourts.gov/node/2914. The hourly rates
contained within the schedules are updated from the decision in McCulloch, 2015 WL 5634323.
         Therefore, due to the excessive and vague nature of this time billed, the undersigned finds
it to be non-compensable. This results in a reduction of $3,344.00. Petitioner is therefore awarded
final attorneys’ fees of $22,576.40.

         c. Attorney Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $3,095.38 in attorneys’ costs, comprised of acquiring medical records, postage, and the
Court’s filing fee. Petitioner has provided adequate documentation of all these expenses and they
appear reasonable for the work performed in this case. Petitioner is therefore awarded the full
amount of costs sought.

         II.    Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. §15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs, other than the reductions delineated above, is reasonable. Based on the above analysis, the
undersigned finds that it is reasonable to compensate Petitioner and her counsel as follows:

    Attorneys’ Fees Requested                                             $25,920.40
    (Reduction to Fees)                                                  - ($3,344.00)
    Total Attorneys’ Fees Awarded                                         $22,576.40

    Attorneys’ Costs Requested                                            $3,095.38
    (Reduction of Costs)                                                      -
    Total Attorneys’ Costs Awarded                                        $3,095.38

    Total Attorneys’ Fees and Costs                                       $25,671.78


       Accordingly, the undersigned awards a lump sum in the amount of $25,671.78,
representing reimbursement for Petitioner’s attorneys’ fees and costs, in the form of a check
payable to Petitioner and Petitioner’s counsel.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.4

                IT IS SO ORDERED.

                                                         s/Herbrina D. Sanders
                                                         Herbrina D. Sanders
                                                         Special Master

4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.